PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
ATTAR et al.
Application No. 16/667,929
Filed: October 30, 2019
For: DIRECTIONAL CONTROL OF ROBOTIC POOL CLEANERS

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed October 19, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, March 11, 2021, which set a shortened statutory period for reply of three (3) months.  An extension of time under the provisions of 37 CFR 1.136(a) was obtained for one month on June 28, 2021.  Accordingly, the application became abandoned on July 13, 2021.  A Notice of Abandonment was mailed October 7, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment and a terminal disclaimer to obviate a double patenting rejection over a prior patent (previously filed on June 28, 2021); (2) the petition fee of $2,100.00; and (3) a proper statement of unintentional delay. 

This application is being referred to Technology Center Art Unit 3723 for appropriate action in the normal course of business on the reply received on June 28, 2021 and on October 19, 2021.

Telephone inquiries concerning this decision should be directed to Ann Marie Ziegler at (571) 272-7151.



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions